 
 
I 
111th CONGRESS 1st Session 
H. R. 206 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Wilson of South Carolina (for himself and Mrs. Myrick) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 32, United States Code, to improve the readiness of State defense forces and to increase military coordination for homeland security between the States and the Department of Defense. 
 
 
1.Short titleThis Act may be cited as the State Defense Force Improvement Act. 
2.FindingsCongress makes the following findings: 
(1)Domestic threats to national security and the increased use of National Guard forces for out-of-State deployments greatly increase the potential for service by members of State defense forces established under section 109(c) of title 32, United States Code. 
(2)The efficacy of State defense forces is impeded by lack of clarity in the Federal regulations concerning those forces, particularly in defining levels of coordination and cooperation between those forces and the Departments of Defense and Homeland Security. 
(3)The State defense forces suffer from lack of standardized military training, arms, equipment, support, and coordination with the Departments of Defense and Homeland Security and other Federal agencies as a result of real and perceived Federal regulatory impediments. 
3.Recognition of and support for State defense forces 
(a)Recognition and supportSection 109 of title 32, United States Code, is amended— 
(1)by redesignating subsections (d) and (e) as subsections (l) and (m), respectively; and 
(2)by inserting after subsection (c) the following new subsections: 
 
(d)RecognitionCongress hereby recognizes forces established under subsection (c) as an integral military component of the homeland security effort of the United States, while reaffirming that those forces remain entirely State regulated, organized, and equipped and recognizing that those forces will be used for homeland security purposes exclusively at the local level and in accordance with State law. 
(e)Assistance by Department of Defense 
(1)The Secretary of Defense may coordinate homeland security efforts with, and provide assistance to, a defense force established under subsection (c) to the extent such assistance is requested by a State or by a force established under subsection (c) and subject to the provisions of this section. 
(2)The Secretary may not provide assistance under paragraph (1) if, in the judgment of the Secretary, such assistance would— 
(A)impede the ability of the Department of Defense to execute missions of the Department; 
(B)take resources away from warfighting units; 
(C)incur nonreimbursed identifiable costs; or 
(D)consume resources in a manner inconsistent with the mission of the Department of Defense. 
(f)Assistance by Department of Homeland SecurityThe Secretary of Homeland Security may coordinate homeland security efforts with, and provide assistance to, a defense force established under subsection (c) to the extent such assistance is requested by a State or by a force established under subsection (c) if so authorized by State law, and subject to the provisions of this section. 
(g)Use of Department of Defense property and equipmentThe Secretary of Defense may authorize qualified personnel of a force established under subsection (c) to use and operate property, arms, equipment, and facilities of the Department of Defense as needed in the course of training activities and State active duty. 
(h)Transfer of excess equipment 
(1)The Secretary of Defense may transfer to a State or a force established under subsection (c) any personal property of the Department of Defense that the Secretary determines is— 
(A)excess to the needs of the Department of Defense; and 
(B)suitable for use by a force established under subsection (c). 
(2)The Secretary of Defense may transfer personal property under this section only if— 
(A)the property is drawn from existing stocks of the Department of Defense; 
(B)the recipient force established under subsection (c) accepts the property on an as-is, where-is basis; 
(C)the transfer is made without the expenditure of any funds available to the Department of Defense for the procurement of defense equipment; and 
(D)all costs incurred subsequent to the transfer of the property are borne or reimbursed by the recipient. 
(3)Subject to paragraph (2)(D), the Secretary may transfer personal property under this section without charge to the recipient force established under subsection (c). 
(i)Federal/State training coordination 
(1)Participation by a force established under subsection (c) in a training program of the Department of Defense or Department of Homeland Security is at the discretion of the State. 
(2)Nothing in this section may be construed as requiring the Department of Defense or Department of Homeland Security to provide any training program to any such force. 
(3)Any such training program shall be conducted in accordance with an agreement between— 
(A)the Secretary of Defense or Secretary of Homeland Security, as the case may be; and 
(B)the State or the force established under subsection (c) if so authorized by State law. 
(4)Any direct costs to the Department of Defense of providing training assistance to a force established under subsection (c) shall be reimbursed by the State. Any agreement under paragraph (3) between the Department of Defense and a State or a force established under subsection (c) for such training assistance shall provide for payment of such costs. 
(j)Federal funding of State defense forcesFunds available to the Department of Defense may not be made available to a State defense force. 
(k)LiabilityAny liability for injuries or damages incurred by a member of a force established under subsection (c) while engaged in training activities or State active duty shall be the sole responsibility of the State, regardless of whether the injury or damage was incurred on United States property or involved United States equipment or whether the member was under direct supervision of United States personnel at the time of the incident.. 
(b)Definition of state 
(1)DefinitionSuch section is further amended by adding at the end the following new subsection: 
 
(n)State DefinedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.. 
(2)Conforming amendmentsSuch section is further amended in subsections (a), (b), and (c) by striking a State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, or the Virgin Islands each place it appears and inserting a State. 
(c)Stylistic amendmentsSuch section is further amended— 
(1)in subsection (a), by inserting Prohibition on maintenance of other troops.— after (a); 
(2)in subsection (b), by inserting Use within state borders.— after (b); 
(3)in subsection (c), by inserting State defense forces authorized.— after (c); 
(4)in subsection (l), as redesignated by subsection (a)(1), by inserting Effect of membership in defense forces.— after (l); and 
(5)in subsection (m), as redesignated by subsection (a)(1), by inserting Prohibition on Reserve component members joining defense forces.— after (m) 
(d)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
109.Maintenance of other troops: State defense forces. 
(2)Clerical amendmentThe item relating to such section in the table of sections at the beginning of chapter 1 of such title is amended to read as follows: 
 
 
109. Maintenance of other troops: State defense forces.. 
 
